In re Louisiana Patient’s Compensation Fund Oversight Board et al.; State of Louisiana; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Richland, 5th Judicial District Court Div. A, No. 38,850; to the Court of Appeal, Second Circuit, No. 41,593.
Granted. The Judgement of the court of appeal is vacated and set aside. The case is remanded to the trial court for reconsideration of its ruling in light of Colvin v. Louisiana Patient’s Compensation Fund Oversight Board, 06-1104 (La.1/17/07), 947 So.2d 15.
CALOGERO, C.J., would deny.